Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/3/20 has been entered.
Claim(s) 2-11, 13-15, 17-19, 23-32, 36, and 37 are cancelled.  Claim(s) 38-47 are new.  Claim(s) 1, 12, 16, 20-22, 33-35, and 38-47 are pending.
Applicant's amendments, arguments, and showing of unexpected results with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
The amendments to the claims have precipitated new issues, the following new rejections will now apply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 40 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “said dicarboxylic acid is glutamic acid”, however the claim from which it depends, claim 38, requires an N-carboxylato-substituted amino acid salt.  Glutamic acid is neither an N-carboxylato-substituted amino acid nor is it a salt.  There is insufficient antecedent basis for this limitation in the claim.

Claim 47 recites the limitations “dodecyl di propylene triamine; tetrasodium N,N-bis(carboxylatomethyl)-L-glutamate; N,N-didecyl-N,N-dimethylammonium chloride; C16/Cl8 fatty alcohol polyglycol ether; potassium carbonate; and benzotriazole”, however the claims from which it depends, claim 47 only includes the alkyl triamine compound, quaternary ammonium salt having, and potassium carbonate, and has no provisions for the additional agents claimed in claim 47, e.g. the tetrasodium N,N-bis(carboxylatomethyl)-L-glutamate, C16/C18 fatty alcohol polyglycol ether, and benzotriazole.  There is insufficient antecedent basis for these limitations in the claim; e.g. the additional elements are not called out in the claims from which it depends, and there is no language to properly bring the additional elements in.

Conclusion
Claim(s) 2-11, 13-15, 17-19, 23-32, 36, and 37 are cancelled.  Claim(s) 40 and 47 are rejected.  Claim(s) 1, 12, 16, 20-22, 33-35, 38, 39, and 41-46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627